internal_revenue_service number release date index number -------------------------------- -------------------------------------------------------- -------------------- -------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no -------------- telephone number ---------------------- refer reply to cc fip b05 plr-108868-17 date date legend corporation ---------------------------------------------------------------------- ----------------------------------------------------------------------- state date producers a dear --------------- ---------- ------------------- ----------------------------------------------------------------------- -------------------------------------------------- ---- this responds to corporation’s request for a ruling that it is a political_subdivision of state under sec_1_103-1 of the proposed income_tax regulations as defined below and does not have to file a federal tax_return facts and representations corporation makes the following representations corporation was established by state on date as an independent public corporation and government instrumentality of state the mission of corporation is to provide state with long-term energy solutions and to maximize the value of natural_gas located in state to make the benefit of those resources including associated revenues available to all state residents to carry out its mission corporation is authorized to develop a pipeline and related infrastructure to process and transport natural_gas to various communities in-state the plr-108868-17 pipeline project and a larger capacity pipeline with related infrastructure to process transport and liquefy natural_gas and to ship excess liquefied natural_gas lng out-of-state the lng project the pipeline project and the lng project are referred to collectively as the projects corporation intends to pursue whichever of the projects is most economically feasible but not both in addition corporation is authorized to develop other transportation mechanisms to deliver natural_gas in-state for the maximum benefit of all of the people of state the assets of the selected project will be owned by corporation or one of its subsidiaries most of the natural_gas transported and liquefied by the selected project will be owned by or acquired from private entities that are for-profit oil_and_gas producers that have purchased lease rights from state to develop natural_gas located in state the producers the producers are expected to own at least a percent of the natural_gas that is to be monetized through the selected project corporation through its subsidiaries may enter into arm’s-length contracts with private entities including the producers for the sale of natural_gas or lng corporation through its subsidiaries may also enter into arm’s-length tolling arrangements with private entities including the producers for the sale of services mainly transportation through the constructed pipeline processing liquefaction and storage corporation will solicit long-term contractual commitments from potential customers in order to ensure adequate financing for the selected project revenue associated with the projects to the extent earned by corporation and its subsidiaries will be used to provide economic benefits and revenues to state and all of its residents corporation is governed by a board_of directors the board consisting of seven members five public members and two members that are heads of principal departments of state the public members are appointed by the governor of state the governor and are subject_to confirmation by the state legislature public members of the board serve staggered five-year terms and can be removed at any time by the governor vacancies on the board are subject_to confirmation by the state legislature corporation and its subsidiaries are required to annually submit a proposed operating budget to state for inclusion in the governor’s annual operating budget corporation is authorized under state law to initiate eminent_domain actions in its own name to acquire property in state this power is equal to and indistinguishable from the power of eminent_domain held by state upon dissolution of corporation all of its rights and property pass to state corporation chooses to apply the proposed_regulations under sec_1_103-1 published on date the proposed_regulations as permitted by the notice of proposed rulemaking fr plr-108868-17 law and analysis the internal_revenue_code does not define the term political_subdivision sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of sec_1_103-1 include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units sec_1_103-1 of the proposed_regulations provides in part that the term political_subdivision means an entity that meets each of the requirements of paragraphs c sovereign powers c governmental purpose and c governmental control of such section taking into account all of the facts and circumstances entities that may qualify as political subdivisions include among others general purpose governmental entities such as cities and counties whether or not incorporated as municipal_corporations and special purpose governmental entities such as special assessment districts that provide for roads water sewer gas light reclamation drainage irrigation levee school harbor port improvements and other governmental purposes for a state_or_local_governmental_unit sec_1_103-1 of the proposed_regulations provides that an entity meets the sovereign powers requirement if pursuant to a state or local law of general application the entity has a delegated right to exercise a substantial amount of at least one of the following recognized sovereign powers of a state_or_local_governmental_unit the power of taxation the power of eminent_domain and police power sec_1_103-1 of the proposed_regulations provides that the determination of whether an entity serves a governmental purpose is based on among other things whether the entity carries out the public purposes that are set forth in the entity’s enabling legislation and whether the entity operates in a manner that provides a significant public benefit with no more than incidental private benefit sec_1_103-1 of the proposed_regulations provides that the entity meets the requirement for governmental control if a state_or_local_governmental_unit exercises control_over the entity sec_1_103-1 of the proposed_regulations provides that for this purpose control means an ongoing right or power to direct significant actions of the entity rights or powers may establish control either individually or in the aggregate among rights or powers that may establish control an ongoing ability to exercise one or more of the following significant rights or powers on a discretionary and non-ministerial basis plr-108868-17 constitutes control the right or power both to approve and to remove a majority of the governing body of the entity the right or power to elect a majority of the governing body of the entity in periodic elections of reasonable frequency or the right or power to approve or direct the significant uses of funds or assets of the entity in advance of that use procedures designed to ensure the integrity of the entity but not to direct significant actions of the entity are insufficient to constitute control of an entity examples of such procedures include requirements for submission of audited financial statements of the entity to a higher level state_or_local_governmental_unit open meeting requirements and conflicts of interest limitations sec_1_103-1 of the proposed_regulations provides in part that control may be vested in a state_or_local_governmental_unit possessing a substantial amount of each of the sovereign powers and acting through its governing body or through its duly authorized elected or appointed officials in their official capacities sec_6012 of the code and sec_1_6012-2 of the income_tax regulations provide that every corporation subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of its gross_income however the filing requirement of sec_6012 does not apply to states or their political subdivisions with respect to activities conducted directly by them see revrul_78_316 1978_2_cb_304 clarifying revrul_77_261 1977_2_cb_45 our consideration of the proposed_regulations as they apply to the facts of this case leads us to conclude that corporation is a political_subdivision for purposes of sec_1_103-1 of the proposed_regulations corporation was created pursuant to state legislation and is controlled by state of corporation’s seven board members two are heads of departments of state and five are appointed and can be removed by the governor of state corporation is also required to submit annually to state a financial statement and complete report of its business activities upon dissolution of corporation all remaining assets of corporation will pass to state under state law corporation is granted powers of eminent_domain to carry out authorized purposes corporation may initiate eminent_domain actions in its own name without limitation corporation’s purpose of providing state with long-term energy solutions and maximizing the value of natural_gas located in state to make the benefit of those resources including associated revenues available to all state residents is a governmental purpose so long as corporation’s contracts and transactions with private entities are arm’s-length any private involvement in and benefit from the projects including any involvement of or benefit derived by private entities including the producers is only incidental to corporation’s public purpose plr-108868-17 conclusion under the facts and circumstances of this case and based on the representations made by corporation we conclude that corporation qualifies as a political_subdivision under sec_1_103-1 of the proposed_regulations as a political_subdivision corporation is not required to file a federal tax_return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to each of corporation’s authorized representatives the ruling contained in this letter is based upon information and representations submitted by corporation and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions products s by _________________________ timothy l jones senior counsel branch
